DETAILED ACTION
Response to Amendment
This Office Action is in response to the filing of a Continuation of Application 16/186502 which has not matured into a patent or has been abandoned as of the mailing of this Office Action. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "…wherein the acknowledgement text is sent via iMessage." in line 1. Claim 11 depends on Claim 10 which depends on Claim 1. Claim 1 does not recite an acknowledgement text. The first recitation of an acknowledgement text occurs in Claim 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1). 
As per Claim 1, Rauschenberger teaches a method of context-based caller deflection from audio call to messaging, comprising: receiving an audio call from a caller device at an automated call system, said automated call system comprises an interactive voice response (IVR) system (Figure 3 – Reference 302; Figure 4 – Reference 402; Page 2, Paragraph [0037]; Page 3, Paragraph [0042]).
Rauschenberger also teaches obtaining call information comprising a caller identity and call context during the audio call between the caller device and the automated call system (Figure 3 – Reference 302; Figure 4 – Reference 402; Page 2, Paragraph [0037]; Page 3, Paragraphs [0042] and [0045]; Page 4, Paragraph [0057]).
Rauschenberger further teaches determining a skill group from a plurality of skill groups based on the call information; and selecting a specialist from a plurality of specialists within the skill group based on the call context (Figure 3 – Reference 304; Figure 4 – References 406 and 408; Figures 13 and 14; Page 2, Paragraph [0038] – Page 3, Paragraph [0039]; Page 3, Paragraph [0042]; Page 4, Paragraph [0060]).
(Note: Figure 14 is an illustration of an agent profile screen with columns indicating agent name, access level, team, location and availability. As shown in Figure 14 there are a plurality of teams [i.e. skill groups] to which individual agents are assigned. In paragraph [0038], Rauschenberger describes a call routing module that analyzes information provided by an IVR to determine how man incoming communication should be routed)
(Note: In paragraph [0042], Rauschenberger describes placing a call in a queue based on the identified customer issue [i.e. determining a skill group from a plurality of skill groups based on the call information]. In paragraph [0038], Rauschenberger also describes analyzing customer issues to determine which agent should receive the call based on the suitability of a considered agent’s skill set. In paragraph [0039], Rauschenberger indicates that each agent has a primary and secondary skills)
Rauschenberger does not teach preparing a preformatted text response template; and sending an electronic folder to a chat platform for the specialist to finalize and send a first text message, wherein the electronic folder comprises the text response template, the caller identity, and the call context. 
However, Odinak teaches preparing a preformatted text response template (Figure 3A – References 32, 33 and 49; Page 2, Paragraphs [0016] and [0019]; Page 5, Paragraphs [0061] and [0062]); and sending an electronic folder to a chat platform for the specialist to finalize and send a first text message, wherein the electronic folder comprises the text response template, the caller identity, and the call context (Figure 7A and 7B – References 93, 95, 97, 98 and 99; Page 6, Paragraphs [0074] and [0076]). 
(Note: In paragraph [0066], Applicant’s Specification indicates the deflection and response system may prepare preformatted research templates [based on the selected skill group] and a preformatted "canned" response template with data-fill used to populate available response information. As these templates are broadly described they may be broadly interpreted)
(Note: In paragraph [0061], Odinak describes a script engine executing individual scripts that incorporate pre-defined grammar. These scripts are used to create question and answer dialogs executable by an agent via an agent console. User messages are used to populate a form that is reviewed by the agent during service provisioning. In paragraph [0062], Odinak indicates that a call session may be multimodal [e.g. voice, text messaging or combination of both])
(Note: In paragraph [0062], Odinak describes a telephony interface enabling a messaging server to accommodate both voice communication and text messaging which may be voice only, text only or a combination of both. In paragraph [0074], Odinak describes an agent console graphical user interface [GUI] as shown in Figure 7A. A sample chat application/interaction is shown [Figure 7A – Reference 93] where a conversation that utilizes forms [i.e. preformatted text response template], old transcript button, and profile button are shown)
(Note: In paragraph [0076], Odinak describes a call service window that enables an agent to communicate with a caller. The call service window provides customer name, customer phone number, identification number and/or other identifying information. Odinak also describes caller identification fields, caller profile and a reason for the call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger with the method as taught by Odinak to enable call center agents to recognize commonly occurring issues and leverage proven existing solutions to quickly resolve frequently occurring issues reducing the amount of time agents spend dealing with common issues and freeing up additional agent capacity to address other customer issues.
The combination of Rauschenberger and Odinak does not teach transmitting the first text message to the caller device via a messaging service; updating the chat platform to include the first text message in response to transmission of the first text message; receiving a second message from the caller device via the messaging service; and updating the chat platform to include the second text message in response to receipt of the second text message.
However, Anisimov teaches transmitting the first text message to the caller device via a messaging service (Figure 1 – Reference 123; Figure 5 – Reference 501; Page 7, Paragraph [0075]); and updating the chat platform to include the first text message in response to transmission of the first text message (Page 6, Paragraph [0062]); receiving a second message from the caller device via the messaging service; and updating the chat platform to include the second text message in response to receipt of the second text message (Figure 6; Page 6, Paragraph [0071]; Page 7, Paragraph [0078]).
(Note: In paragraph [0075], Anisimov describes a call center agent using a chat application to submit a message request to an interaction server which is performed utilizing short messaging service [SMS] support software to a mobile device address the call center agent is initiating contact with. In paragraph [0062], Anisimov describes an agent engaged in an active chat session having SMS messages sent directly to the chat session hosted in the assigned chat server which then updates the running active chat conversation [See Odinak: Figure 7A – Reference 93])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger and Odinak with the method as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
As per Claim 2, the combination of Rauschenberger, Odinak and Anisimov teaches wherein the chat platform comprises a messaging interface with an input interface as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger and Odinak with the method as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
As per Claim 8, Rauschenberger teaches wherein selecting the specialist includes identifying that the specialist has skills associated with resolution of the audio call based on the call context as described in Claim 1 (Page 2, Paragraph [0038]). 
As per Claim 12, Rauschenberger teaches wherein the messaging service is short messaging service (SMS) or multimedia messaging service (MMS) (Page 2, Paragraph [0032]).
As per Claim 13, the combination of Rauschenberger, Odinak and Anisimov teaches wherein the caller identity comprises a phone number associated with the caller device as described in Claim 1. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger and Odinak with the method as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
As per Claim 15, the combination of Rauschenberger, Odinak and Anisimov teaches generating a context-based personalized response based on the call information; and sending the context-based personalized response via the messaging service as described in Claim 1. (Note: As shown in Figure 7A of Odinak, a caller is seeking assistance with troubleshooting a DVD player with bad audio. The assisting call center agent obtains a context-based personalized response based on the call information; and sends the context-based personalized response via the messaging service)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger and Odinak with the method as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
As per Claim 16, the combination of Rauschenberger, Odinak and Anisimov teaches a method as described in Claim 1. Rauschenberger also teaches an interactive voice response (IVR) system (Figure 3 – Reference 302; Page 1, Paragraph [0027]; Page 2, Paragraph [0037]); a caller device (Figure 1 – References 112 and 113; Page 1, Paragraph [0026]); a memory unit (Figure 2 – Reference 206; Page 2, Paragraph [0035]); and one or more processors (Figure 2 – Reference 202; Page 2, Paragraph [0034]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rauschenberger and Odinak with the method and system as taught by Anisimov to integrate short message service messaging with various call center systems and applications in an effort to increase communication flexibility with no impediment to workflow or call handling efficiency within a call center environment. 
Claim(s) 3-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1) as applied to Claims 1 and 16 above, and further in view of Reif et al (2007/0290888 A1).
As per Claim 3, the combination of Rauschenberger, Odinak and Anisimov teaches the method of Claim 1; but does not teach transmitting an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second message, wherein the chat platform comprises the acknowledgement text. However, Reif teaches transmitting an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second message, wherein the chat platform comprises the acknowledgement text (Page 4, Paragraph [0118] – [0125]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Odinak and Anisimov with the method as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.
As per Claims 4-7, the combination of Rauschenberger, Odinak, Anisimov and Reif teaches wherein the acknowledgement text is automated; generating the acknowledgement text based on the call information; generating an estimated wait time and indicating the wait time to the caller device; and wherein the acknowledgment text includes temporal information (Reif: Page 2, Paragraph [0032]; Page 4, Paragraph [0118] – [0125]).
(Note: In paragraph [0118], Reif indicates that an email confirmation or a text message may be automatically sent to in response to a request initiated by a caller. In the scenario described by Reif, a requestor is attempting to book a parking reservation [See Reif: Paragraph 0032 – i.e. call information] and is receiving confirmation of the reservation. In paragraph [0120], Reif describes the reservation time [i.e. wait time] and includes the reservation time into the text message)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Odinak and Anisimov with the method as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.
As per Claim 17, the combination of Rauschenberger, Odinak, Anisimov and Reif teaches wherein accessing the computer code further causes the one or more processors to transmit an acknowledgement text to the caller device via the messaging service prior to transmitting the first text message and receiving the second message, wherein the chat platform comprises the acknowledgement text, wherein the acknowledgement text based is on the call information as described in Claims 3 and 5 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rauschenberger, Odinak and Anisimov with the method and system as taught by Reif to provide requesting parties with a confirmation record that their request/transaction was conducted so they have information that can be referred to when engaging in interactions regarding the processing of their submitted request/transaction.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1) as applied to Claims 1 and 16 above, and further in view of Deliwala et al (2011/0171939 A1).
As per Claims 9 and 20, the combination of Rauschenberger, Odinak and Anisimov teaches the method and system of Claims 1 and 16. Rauschenberger also teaches interacting, by the IVR system, with a wait time counter; determining, by the wait time counter, an estimated wait time for availability of a live agent; sending, by the wait time counter, the estimated wait time to the IVR system (Page 3, Paragraph [0039]). The combination of Rauschenberger, Odinak and Anisimov does not teach indicating, by the IVR system, the estimated wait time to the caller device. However, Deliwala teaches indicating, by the IVR system, the estimated wait time to the caller device (Page 4, Paragraph [0040]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rauschenberger, Odinak and Anisimov with the method and system as taught by Deliwala to provide a requesting party an indication of approximately how long their wait will be before their request is able to be acted on by a call center agent so that the requesting party can decide what to do during the interim period.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1) as applied to Claim 1 above, and further in view of SYNAL et al (2019/0356617 A1).
As per Claims 10 and 11, the combination of Rauschenberger, Odinak and Anisimov teaches the method of Claim 1; but does not teach wherein the messaging service is iMessage and the caller device is a mobile phone with a messaging application associated with iMessage; and wherein the acknowledgement text is sent via iMessage. However, Synal teaches wherein the messaging service is iMessage and the caller device is a mobile phone with a messaging application associated with iMessage; and wherein the acknowledgement text is sent via iMessage (Page 1, Paragraph [0019] – Page 2, Paragraph [0020]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Odinak and Anisimov with the method as taught by Synal to allow enterprises who utilize a particular service provider’s [i.e. Apple] to provide business chat services the ability to remain in their enterprise service providers system of products to maintain the communication security associated with communicating within a closed communication system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1) as applied to Claim 1 above, and further in view of Pirat et al (2018/0084111 A1).
As per Claim 14, the combination of Rauschenberger, Odinak and Anisimov teaches the method of Claim 1; but does not teach generating an estimated wait time for availability of a live agent; and determining that the estimated wait time exceeds a threshold time. However, Pirat teaches generating an estimated wait time for availability of a live agent; and determining that the estimated wait time exceeds a threshold time (Page 9, Paragraph [0128]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rauschenberger, Odinak and Anisimov with the method as taught by Pirat to insert a trigger mechanism by which a caller who is facing an unacceptably high wait time is presented with an option to have their concern handled using an alternate communication medium that offers a quicker response time in an effort to prevent call abandonment.
Claim(s) 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (2012/0114112 A1) in view of Odinak et al (2008/0118051 A1), and further in view of Anisimov et al (2010/0317376 A1) as applied to Claim 16 above, and further in view of Chavez et al (2020/0145534 A1).
As per Claim 18, the combination of Rauschenberger, Odinak and Anisimov teaches the system of Claim 16; but does not teach wherein each of the plurality of skill groups has a predefined subject matter area of responsibility, skill, or expertise. However, Chavez teaches wherein each of the plurality of skill groups has a predefined subject matter area of responsibility, skill, or expertise (Page 2, Paragraph [0024]; Page 4, Paragraph [0043]; Page 5, Paragraphs [0055] and [0062]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Rauschenberger, Odinak and Anisimov with the system as taught by Chavez to employ a number of specialized agents to ensure a better matching of skilled agents with customer requests which results in a more efficient and faster handling of service requests and increased customer satisfaction.
As per Claim 19, Rauschenberger teaches wherein selecting the specialist includes identifying that the specialist has skills associated with resolution of the audio call based on the call context as described in Claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Philonenko et al (2016/0212265 A1), Ouimette et al (10,616,345 B1), McPartlan et al (2004/0054743 A1), George et al (2019/0245976 A1), LEE et al (2009/0327441 A1), Simoes et al (2013/0251136 A1), and Feast (2019/0158671 A1). Each of these describes systems and methods of utilizing alterative channels of communication to alleviate high wait time in a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652